 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding both proprietors and employees.The witnesses who made the deliveriesdescribed the personnel in the retail outlets and what they were doing at the timeof the deliveryFrom that testimony,I deem it a fair inference,and I find, thatthey were what they appeared to be-bartenders,cooks, waiters,and that they wereemployees of the retail establishmentsTo require more exact proof as to thestatus of each person in the establishment as either owner or employee would beto carry the technical requirement of proof to unrealistic lengths.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Union set forth in section III, above,occurring in connectionwith the operations of the Company described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic,and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Union has engaged in unfair labor practices, it will berecommended that it cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the ActUpon the basis of the foregoing findings and conclusions,and upon the entirerecord in the case, I make the followingCONCLUSIONS OF LAW1.InternationalUnion of United Brewery, Flour, Cereal, SoftDrink and DistilleryWorkers of America, AFL-CIO, and Local No 366, of theaforesaid International,herein referred to collectively as the Union,are labor organizationswithin the mean-ing of Section2 (5) of the Act2.By inducing and encouraging employeesof retailoutletsof Adolph Coors Com-pany toengage in a concerted refusal to perform servicesfor their employers, withan object of requiringthe retailoutlets to cease doingbusiness with Coors, the Unionhas engaged in unfairlabor practices within themeaning of Section 8(b) (4) (A)of the Act3.By inducing and encouragingemployees ofOtterstein and Company to engagein a concerted refusal to perform servicesfor their employer, withan object ofrequiringthe employerto cease doing businesswith Adolph Coors Company, theUnion has engaged in unfair labor practiceswithin themeaning of Section8 (b) (4) (A) of the Act4.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]RockwellManufacturing Company(Du Bois Division)andInternational Union of Electrical,Radio and Machine Workers,AFL-CIO.Case No. 6-CA-1118. AugU8t 6, 19558DECISION AND ORDEROn November 22, 1957,Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended dismissal121 NLRB No. 47. ROCKWELL MANUFACTURING COMPANY289of those allegations.Thereafter, the General Counsel and the Re-spondent filed exceptions to the Intermediate Report and support-ing briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelationsAct, the Board has delegated its powers in connectionwith this case to a three-member panel [Chairman Leedom andMembers Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the exceptions, additions,and modifications noted below.The Trial Examiner found that, since the Respondent had a validrule prohibiting unauthorized distribution of literature, it did notengage in an unfair labor practice'by denying an employee requestto distribute union literature on the company parking lot and thatthe general manager had the right to order employees to distributesuch literature outside of Respondent's parking lot.We do notagree.The record indicates that on the day the Charging Union firstdistributed literature at Respondent's plant the Respondent posteda notice which prohibited the distribution of literature of any kindon company property without the approval of the personnel depart-ment. It further indicates 4 employees thereafter requested permis-sion of Respondent's personnel manager to distribute union litera-ture on company property outside the doors of the' plant which ledto the time clocks, that the Respondent took no action on the em-ployees' request, and that 1 employee was ordered to leave companyproperty by the Respondent's general manager when he attemptedto distribute union literature on a company-owned parking lot ad-jacent to the plant.Having found that the rule against distribu-tion of literature was valid, the Trial Examiner was constrained tofind that this conduct of the Respondent was not violative of the Act.The Board has long recognized that an employer may promulgateand enforce a nondiscriminatory rule prohibiting employees fromdistributing union literature in the plant proper during nonworkinghours in the interest of keeping the plant clean and orderly.'TheBoard has not, however, applied the same rule to company-ownedparking lots or to other areas without the plant proper'As the1 Tabin-PickercECo., 50 NLRB928;Monolith Portland Cement Company,94NLRB1358, 1366.2 LeTourneauCompany of Georgia, infra.487926-59-vol. 121-20 290DECISIONSOF NATIONALLABOR RELATIONS BOARDBoard stated in LeTourneau Company of Georgia,3 "considerationsof efficiency and order which may be deemed of first importancewithin buildings where production is being carried on, do not havethe same force in the case of parking lots."We do not imply that an employer may not, under any circum-stances, promulgate a rule against distribution of literature on park-ing lots.The Respondent, however, has asserted no reason for itsrule in this case. Indeed, the Respondent appears to have relied ex-clusively upon its position that it had the absolute right, regardless ofthe reason, to prohibit distribution of union literature on its parkinglot.The leading case on this matter isN. L. R. B. v. The Babcock &Wilcox -Co.,351 U. S. 105, wherein the Court distinguished betweenthe rights of employees and nonemployees to distribute union litera-ture on company parking lots and with respect to the former said :The distinction is one of substance.No restriction may be placedon the employees' right to discuss self-organization among em-ployees themselves, unless the employer can demonstrate that arestriction is necessary to maintain production or discipline.Republic Aviation Corp. v. N. L. R.B., 324 U. S. 793, 803... .We find that since the Respondent did not have an unqualified rightto prohibit employees from distributing union literature on its park-ing lots and, since it' failed to offer any valid reason for the applica-tion of its no-distribution rule, it unreasonably impeded and inter-fered with the right of self-organization guaranteed its employeesby Section 8 (a) (1) of the Act.The Trial Examiner found that the Respondent did not violateSection 8 ' (a) (1) of the Act by reason of its supervisors' interroga-tion of, or threats to, employees Youngren, Case, and Lenkerd. Therecord indicates that in the early part of February 1957, ForemanHoskavich admonished Youngren to be careful and said he had heardthat Youngren was one of the instigators of the union activity in theplant and that at about the same time Hoskavich asked a group ofemployees which included Case what they thought of the Union. Itfurther appears that sometime in May or June 1957, Foreman Domi-trovich told employee Frank Lenkerd that if the Union were in he,Lenkerd, would not be working.The Trial Examiner regardedHoskavich's statements as isolated chance inquiries and recommendeddismissal of the complaint insofar as its allegations related to theremark of Domitrovich to Lenkerd.We do not agree with the TrialExaminer's appraisal of the foremen's remarks.We find that, in thecontext of the Respondent's admitted hostility to the Union, as mani-a LeTourneauCompanyofGeorgia, 54 NLRB 1253,1255;N.L. R. B.v. LeTourneauCompany of Georgia,324U. S. 793;CranstonPrintWorks Company,117 NLRB 1834,1842. ROCKWELL MANUFACTURING COMPANY291fested in the general manager's speech of February 5, 1957, and itsunlawful prohibition of the distribution of union literature on thecompany parking lot by employees, at the inception of the Union'sorganizing campaign, the remarks of the foremen to Youngren, Case,and Lenkerd were coercive and violative of Section 8 (a) (1) ofthe Act.We find, contrary to the Trial Examiner, that the general manager'sspeech on February 5, 1957, did not violate Section 8 (a) (1) of theAct.The Trial Examiner found such a violation in (1) the intimationthat another plant of the Respondent had sharply diminished itslabor force because of the presence of a union and (2) in the sugges-tion that employees who thought a union was the answer to theirproblems go to work somewhere where there was a union.We deemthe remarks contained in the speech of February 5, 1957, to be theexpression of views, argument, and opinion which is innocent ofany threat of reprisal or force or promise of benefit and that theyare, therefore, privileged under Section 8 (c) of the Act.We alsoreject the Trial Examiner's finding that the reading of a verbatimcopy of the general manager's speech to the employees of the Respond-ent's Sykesville plant constituted an unfair labor practice.ORDERUpon the entire record in this case, and pursuant to Section 10(c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, RockwellManufacturing Company ,(Du Bois Division), Du Bois, Pennsylvania,its officers, agents, successors, and assigns shall :1.Cease and desist from :(a)Preventing its employees from distributing union literaturein the Respondent's parking lot.The Respondent may, however, ifnecessary, establish reasonable, nondiscriminatory regulations govern-ing such distribution.(b) Interrogating its employees concerning their membership in,or activities on behalf of, International Union of Electrical, Radioand Machine Workers, AFL-CIO, and threatening employees withjob loss and loss of work assignments because of membership in, andactivities on behalf of, the above-named labor organization, or anyother labor organization in a manner constituting interference, re-straint, and coercion in violation of Section 8 (a) (1).(c) In any like or related manner interfering with, restraining,,or coercing its employees in the exercise of the rights guaranteed inSection 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized in Section 8 (a)(3) of the Act. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its office and places of business at Du Bois, Pennsyl-vania, copies of the notice attached hereto marked "Appendix." 4Copies of said notice, to be furnished by the Regional Director forthe Sixth Region, shall, after being duly signed by a representativeof the Respondent, be posted by it immediately upon receipt thereof,and maintained by it for a period of sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that these notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for the Sixth Region, in writing,within ten (10) days from the date of this Order, what steps it hastaken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges otherviolations of Section 8 (a) (1) of the Act not specifically found hereinbe, and it hereby is, dismissed.peals, the notice shall be amended by substituting for the words"Pursuant to a Decisionand Order,"the words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT threaten our employees with reprisals because oftheir membership in any labor organization or activities in behalfof any labor organization.WE WILL NOT interrogate our employees concerning their mem-bership in, or activity on behalf of, any labor organization.WE, WILL NOT prevent employees from distributing union litera-ture on our parking lot.WE WILL NOT, in any like or related manner, interfere with,restrain, or coerce our employees in the exercise of the rights toself-organization, to form labor organizations, to join or assistInternational Union of Electrical, Radio and Machine Workers,tively through representatives of their own choosing, and to en-gage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities except to the extent that such rights maybe affected by an agreement requiring membership in a labor ROCKWELLMANUFACTURINGCOMPANY293organization as a. condition of employment, as authorized inSection 8 (a) (3) of the Act.All our employees are free to join or assist any labor organization,and to engage in any self-organization or other concerted activitiesfor the purpose of collective bargaining or other mutual aid or protec-tion or to refrain from such activities except to the extent that suchright is affected by an agreement made in conformity with Section8 (a) (3) of the Act.ROCKWELL MANUFACTURING COMPANY(Du Bois DIvISION),Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a First Amended Charge filed August 10, 1957, by International Unionof Electrical, Radio and Machine Workers, AFL-CIO (Union) the General Counselof the National Labor Relations Board, herein called respectively General Counseland Board, by the Regional Director for the Sixth Region, Pittsburgh, Pennsylvania,issued an amended complaint' dated October 7, 1957, against Rockwell Manu-facturing Company(Du Bois Division),Du Bois,Pennsylvania(Respondent) al-leging that the Respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (a) (1) and Section2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat. 136(Act).Due notice was given the parties involved, and a date set for hearing.The amended complaint alleged that the Respondent by certain specified con-duct had engaged in conduct violative of Section 8 (a) (1) and Section 2 (6) and(7) of the Act. The Respondent duly filed an answer denying the allegations.Pursuant to notice a hearing was held at Du Bois, Pennsylvania, before LouisPlost, the duly designated Trial Examiner.The General Counsel and the Re-spondent were represented by counsel and the Charging Union by an internationalrepresentative, all referred to herein in the names of their principals.The Trial Examiner denied a motion by the General Counsel to strike certainmatter from the answer.The parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evidence bearing on theissues, to argue orally on the record and to file briefs, findings and/or conclusionswith the Trial Examiner.The parties waived oral argument.The Trial Examinerdenied motions by the Respondent (at the close of the General Counsel's case-in-chief and again at the close of the hearing), to dismiss the complaint.The TrialExaminer granted an unopposed motion by the General Counsel to conform thepleadings to the proof with respect to dates, spellings, and like minor variances.A brief has been received from the Respondent.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:NFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent is a corporation,having its principal office at Pittsburgh, Penn-sylvania, and is engaged in the business of manufacturingvalves,meters, power1 The original charge was filed February 18, 1957; due notice was given. The originalcomplaint was dated September 13, 1957. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDtools, and other items of industrial equipment.Only Respondent's operations atitsDu Bois Division, including its plants at Du Bois, Pennsylvania, and Sykesville,Pennsylvania, are involved in this proceeding.'During the year ending August 31, 1957, the Respondent, in the course andconduct of its business operations at the plants of its Du Bois Division, purchasedmaterials, supplies, and equipment valued in excess of $1,000,000, which weretransported and shipped in interstate commerce to the said plants of the said DuBois Division from and through States of the United States other than the Com-monwealth of Pennsylvania.During the year ending August 31, 1957, the Respondent, in the course andconduct of its business operations at the plants of its Du Bois Division, manu-factured products valued in excess of $100,000, which were sold, shipped, andtransported from the said plants of the said Du Bois Division in interstate com-merce to States of the United States other than the Commonwealth of Pennsylvania.It.THE ORGANIZATION INVOLVEDInternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO, isa labor organization within the meaning of Section 2 (5) of the Act, and admitsemployees of the Respondent to membership.III.THE UNFAIR LABOR PRACTICES ALLEGED IN THE AMENDED COMPLAINTDistribution of LiteratureFred H. Mensch, international representative of the Union, testifiedwithoutcontradiction, that he first met with a group of the Respondent's employees fromthe plants involved herein, on January 19, 1957, the meetingtaking place inPunxsutawney, Pennsylvania; that he first came to Du Bois on February 3; thaton February 8 he made the first general distributionof union literature to theRespondent's employees in Du Bois, the distributionbeing made in front of "PlantNumber 2" between 6:30 a. m. and 7 a. in.Employee Vernon C. Shaffer testified that on February 8, 1957, between 6:30a. in. and 7 a. m. he distributed union literature in front of the Respondent's NYAbuilding in Du Bois.Employee Harold Brubaker testified that he also distributedunion leaflets onFebruary 8.EarlHudson, the Respondent'sgeneralmanageratDu Bois,testified that onFebruary 8, 1957, he had the followingnotice posted in the Du Bois plant:NOTICEFEBRUARY8, 1957.To All Employees:A regulation of long standing provides that the Personnel Department shallbe responsible for the posting and approval of all 'employee communica-tions.Ithas been reported that literature has been distributed to the employeeson Company premises without Company approval. Such practices are pro-hibited by established Company rules.Persons who post notices, and dis-tribute literature of any kind, on Company property will be subject to dis-ciplinary action which may result in discharge.Your cooperation in helping your Company operate an orderly and efficientplant will be appreciated.(Signed)W. L. Cunningham,W. L. CUNNINGHAM,FactoryManager.As to the notice being "a regulation of long standing," General Manager Hudsontestified the rule prohibiting distribution of literature in the plant without officialpermission was first promulgated in 1951.He admitted that it was never posted,being told to employees by their foremen and the personnel managers.The ruledoes not appear in the Respondent's "Information Booklet on Shop Policy" fur-nished to all employees.However, the testimony adduced by the General Counselthat newspapers, welfare, and health material were distributed in the plant andadvertisingmaterial and political cards were placed in cars on the Respondent'sparking lot and that merchandise is available from vending machines in theplant all falls short, in the opinion of the Trial Examiner, of proving such open ROCKWELL MANUFACTURING COMPANY295'disregard or nonexistence of the rule as to offset the general manager's testimonythat any such, distribution was without the knowledge of the Respondent.On the entire record the Trial Examiner credits Hudson and finds that a ruleintended to prohibit distribution of all literature at the plant unless specificallyauthorized existed since 1951.Two incidents of alleged interference with legitimate distribution of the Union'sliterature were brought forward by the General Counsel.Employee Vernon C. Shaffer testified that he together with three other employeesrequested permission of the Respondent to distribute the Union's literature on theRespondent's premises outside the doors leading to the time clocks.No replywas given them which effectively acted as a refusal.Shaffer was corroborated byemployee Harold Brubaker.General Manager Hudson admitted that the requestwas made and no reply given.Employee Jerome^Krishart testified that on a day early in March 1957 whilehe was handing out the the Union's literature to cars entering the Respondent's park-ing lot a truck stopped in the driveway whereupon he walked around the truckinto the lot and:I started to proceed passing pamphlets again,and looked up, and it wasMr. Hudson,and he said-when I looked up he was pointing at me likethat-and he said "You keep off our property", and then he pointed whereIwent around the truck,and he said"That'sour property there."-Krishart was corroborated by employee Harold Brubaker who also testified thatat the time Hudson spoke Krishart was "ten or fifteen feet inside the lot."GeneralManager Hudson denied that he ordered Krishart to leave the park-ing lot;he testified, "I just pointed and said `That's our property.' "Having found that the Respondent had a valid rule against unauthorized distribu-tion of literature,the Trial Examiner must find that the Respondent did not engagein an unfair labor practice by denying a request to distribute literature on itsproperty.Accepting the employee's version of the parking lot incident,the conclusion muststillbe that the general managerhad thelegal right to order them to make theirdistribution of literature out of the parking lot.Upon the entire record the Trial Examiner is persuaded that the Respondentdid not "on February 8, 1957, and thereafter, discriminatorily promulgate and en-force a rule denying its employees the right to distribute any literature on itsproperty, including parking lots and other areas adjacent to the buildings com-prising the plants of its Du Bois plants."The TrialExaminer will recommendthat the complaint be dismissed insofar as it so alleges.Speeches to EmployeesEmployee Lamar Puyda testified that on February 5, 1957, all of the em-ployees in the Respondent'splant number 1 in Du Bois were assembled and ad-dressed by General Manager Earl Hudson who in the course of his talk announceda general pay increase to take effect March 3, but which in fact was not madeeffect until March 15, 1957.Puyda further testified that after announcing the pay raise Hudson spoke of"unionactivity" among the employees.According to Puyda, Hudson stated that"there was a small minority in the shop that was trying to start a union," and"those that want a union can seek employment elsewhere," and stated "we do notwant a union."According to Puyda the general manager continued, "one of thereasons we are workingtodayisbecause unions made undue demands elsewhere,"and that he then told his audience the American Meter Company in Erie "wasslowly but surely going out of Erie because of union trouble," that Vulcan Soothad moved from Du Bois "because of union trouble," that then Hudson spoke ofthe Respondent's plant in Pittsburgh:Q. (By Mr. Weintraub.)What did he say about the Rockwellplant inPittsburgh?-A.Well, he said they had a union there, and at one time theyemployed twelve hundred people, and now they employ about fifty-four.Hesays "Thiscould happen in Du Bois."Puyda further testified that Hudson spoke of the insurance benefits the employeesreceived;the "company was very good to the employees"; "there is hardly a daya request for a personal loan doesn'tcome across my desk,"and asked "can aunion do this for you?" 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Vernon C. Shaffer corroborated Puyda's testimony with respect tothematters touched upon by Hudson in his remarks regarding unions. Shaffertestified also that Hudson began his remarks regarding the organizational effortof the employees as follows:Q.What did he say aboutunions?-A. He said he understood there wasa small minority in the plant that wanted a union, that they didn'twant aunion,and he wished those that did want a union would seek employmentelsewhere.General Manager Hudson testified that he deliveredan addressto the Respond-ent'sDu Bois employees on February 5, 1957.According to Hudson the talkhad been first reduced to writing and was used by him during the address.Hetestified:Q. Did you dictate this to somebody who reproduced it for you, I pre-sume?-A. Well, actually I wrote it.Q. But it is your words that you were reading?-A. Yes, sir.Without objection a purported copy of Hudson's talk was admitted in evidence.Hudson testified that only that portion of the speech relatingto unionization 2was read "verbatim" by him.He admitted that at the time he prepared the talk he knew of union activityamongthe Du Bois Division employees "by rumor";in fact,at the outset of thatportion of the speech dealing with "unions" the text of Respondent's ExhibitNumber 1 reads, "We understand thatsome of ouremployees have beenengagedin this kind of talk [forminga union] inrecent weeks."However,on examinationafterRespondent's Exhibit Number I had been admitted, Hudson admitted thatthe original speech had been typed by his office manager but that the documentadmitted as Respondent's Exhibit Number I was not the original document soprepared, was not the document from which he read at the time,was not a carboncopy or other mechanical reproduction of the original, but was a copy of a copy(but not ofan originalmechanically produced copy), the original having beendestroyed.Hudson testified:TRIAL EXAMINER: Are thesedocumentsthat have beenput in as Respond-ent'sExhibit Number 1 actual carbon copies of that original? I didn't saycopies.I said carboncopies.The WITNESS: These?TRIAL EXAMINER: Yes.The WITNESS: These are Thermofaxcopies.TRIAL EXAMINER: Of the original?The WITNESS: Not the original of thespeech, no.TRIAL EXAMINER:It isnot a copy of the original.Now, how was thiscopy made?The WITNESS: By Thermofax.TRIAL EXAMINER: You say the original sheetwas takenand put into themachine?The WITNESS: I believe not. I believe it was a copy.TRIAL EXAMINER: The original was copied, the original typewritten sheet,as I get it now, was copied on another sheet, and from that sheet the repro-duction of this were made?,The WITNESS: That's right.TRIAL EXAMINER: Who made the copy?The WITNESS: My office manager.TRIAL EXAMINER: And he made the original one, too?The WITNESS: Yes.Hudson also testified that he had no knowledge of certain handwrittenmaterialthat appears "on the thermofax" copy of Respondent's Exhibit Number 1.In the opinion of the Trial Examiner the value of Respondent's Exhibit Number1 as atrue copy of Hudson's speech is at least problematical.Hudson, however,admitted that: He mentioned the fact that American Meter Company was slowlymoving out of Erie because of union troubles; he spoke of the decline of theRespondent's Pittsburgh plant; his remarks to the effect that employees desiringto work under a union contract might seek employment elsewhere was prefixedby the words "I suggest" and denied telling his auditors "we do not wanta union."2 Exhibit A, attached hereto. ROCKWELL MANUFACTURING COMPANY297Respondent's Exhibit Number 1, offered as the verbatim report of Hudson's talkon February 5, reads,inter alia:Several times in the past 20 years, a few people, who have not given enoughclear thinking to the matter have expressed the belief that forming a unionwould be an advantage to themselves and this Division.We understand thatsomeof our employees have been engaged in this kind of talk in recent weeks.If these people really think that a Unionisthe answer to all of their problems,then I would suggest they go to work somewhere where there is a union becausewe do not have one_ here.I firmly believe that the majority of our employeesrealize that they do not have anything to gain by joining a union and don't wantone.Now I ask you what can a Union or Union organizer do for you that yourCompany cannot and has not done better? Can he go out and sell meters sothat your wages can be paid? There is absolutely'no guarantee that he canever fulfill any of those promises, becauseno company is required to give any-thing to any union or unionorganizer simply because he asks for it.Time andagain in Rockwell Manufacturing Company, this has been demonstrated tothe Union representatives.Some of the Unions did not believe what the com-panysaid and some of these companiesare notworking today.One of the reasons why you people are working here today and have workedsteadily for the past five years is because Unions have made undue demandsinother Rockwell factories which your company could not and would notaccept.When it becomes unsound economicallyto continueto operate underthese conditions, Rockwell has closed its plants and moved elsewhere. -Howmany of you would be working today if only the Tin Meters were being pro-duced in DuBois? Not very many.Yet, you will recall our first cast meters came from Pittsburgh in 1947 and1948.At that time Pittsburgh had 1200 employees on their hourly payroll,eachone a Union Member. Today there are 52. If a Union was good forthose people and good for the Company too, why doesn't that plant prospertodayand whyaren't those people working?[Emphasis supplied.]Conclusion as to the Speech of General Manager HudsonAlthough an employer faced with unwelcome efforts toward unionization by hisemployeesis free to combat it, under the provisions of the Act he must keep theexpressionof his views, argument, and opinion free of threats of reprisal or forceor promiseof benefit.Accepting Respondent's Exhibit Number 1 as the verbatim report of Hudson'stalk one must be naive indeed to believe that Hudson's remarks regarding theRespondent'sPittsburgh plant as well as his intimations that its general attitudetoward unions in its plantswas such that "some of these companies are not workingtoday," as well as hisstatement, "If these people really think that a union is theanswer toall their problems, then Iwould suggestthey go to work somewhere wherethere is a union because we do not have one here," was merely a forensic exercisedesignedto spread good feeling.The Trial Examiner feels that it is well worth while at this late date to call atten-tion to thelandmark set up by Judge Learned Hand in theFederbushcase .3Althoughwritten tointerpret the Wagner Act, Judge Hand's statement applies with equal forceto the present Act.The privilege of "free speech," like other privileges, is not absolute; it hasits seasons;a democratic society had an acute interest in its protection and can-not indeedlivewithout it; but it is an interest measured by its purpose.Thatpurpose isto enable others to make an informed judgment as to what concernsthem,and ends sofar as the utterances do not contribute to the result.Lan-guage mayserve to enlighten a hearer, though it also betrays the speaker'sfeelings anddesires; but the light it sheds will be in some degree clouded, if thehearer is in his power.Arguments by an employer directed to his employees have such an ambivalentcharacter; they are legitimate enough as such, andprotantothe privilege of"free speech" protects them; but, so far as they also disclose his wishes, asthey generally do, they have a force independent of persuasion.The Boardis vestedwith powerto measurethese two factors against each other, a powerwhose exercise does not trench upon the First Amendment.N. L. R.B. v. The Federbueh Company, Inc.,121 F.2d 954(C. A. 2) (1941). 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDWords are not pebbles in alien juxtaposition; they have only acommunalexistence;and not only does the meaning of each interpenetrate the other, butall in their aggregate take their purport from the setting in which they are used,of which the relation between the speaker and the hearer is perhaps the mostimportant part.What to an outsider will be no more than the vigorouspresentation of a conviction,to an employee may be the manifestation of adetermination which it is not safe to thwart... .On the entire record considered as a whole it is the opinion of the Trial Examinerthat General Manager Earl Hudson sought to create the impression with his February5 audience that if they brought the Union into the plant there would result a lossof benefit including discharge of participants and the closing of the Du Bois Divisionplants.The Trial Examiner finds that by this conduct on the part of GeneralManagerHudson the Respondent violated the provisions of the Act.GeneralManager Hudson testified he gave a copy of his February 5 talk toJoseph Colley, the assistant factory manager of the Respondent's Du Bois Divisionplant at Sykesville, Pennsylvania, with instructions to read it to the Respondent'semployees at Sykesville .4Employee Joseph Krenciglova testified that he was in the audience assembled inthe Sykesville plant for the purpose of hearing Colley on "the first or second weekof February"; that Colley stated "we don't want a union," spoke of the situationin the Respondent's plant at Pittsburgh andHe said "If you want to work for a union go where there is a union to work,"or something to that effect.Regardless of any conflict, assuming that Colley read the verbatim copy of Re-spondent's Exhibit Number I to the Sykesville employees, it is clear that his decla-mation to the Sykesville employees constituted an unfair labor practice by theRespondent, and for the same reasons as did the speech he read.The Trial Examinerso finds.Other Alleged Unfair LaborPracticesEmployee -Vernon C. Shaffer testified that sometime in early February 1957Foreman Joseph Hoskavich called together a group of "proving room" employeesand spoke to them. According to Shaffer:This was just before lunch one night, and he said to the group that he hadcalled together from the proving room, he said, "I am to tell you fellows youare not allowed to congregate or bunch up." Someone said "Why? Are theywatching us?" and he said "You think that is something? I am not evensupposed to eat with you."TRIAL EXAMINER: He said that?The WITNESS: Yes. And then the questionagain was"Why?", and he said"You fellows know darn well why."Shaffer was corroborated by employee Frank Lenkerd.Employee John Case testified that "some time in January" 1957 ForemanHoskavich asked a group of employees "what our opinion was of the union."George Vasilauskas and Louis Notto corroborated Case but Case placed the incidentas occurring "after Hudson made that speech."Employee Verner Youngren testified to a conversation with Foreman Hoskavich"the first part of February" as follows:Q. Now, what did Mr. Hoskavich say to you?-A. He said "Verne, becareful.I heard that you are one of the instigators of this union trying to getin here."Q.What did you say to him?-A. I thanked him.Q. That was all?-A. That was all.With respect to Shaffer's testimony Foreman Hoskavich testified:On several occasions I went around, not only in his department, but everydepartment I was in charge of, and told all of the people to stay in theirdepartment.We had a new building over there being under construction, andwe had very poor lighting in it at the time, and the material was all over thefloor, so for safety first I told all of them to stay in their own department,4 At a later point the Respondent offered a stipulation thatHudson's talk was read toall employees in the various Du Bois Division plants. ROCKWELLMANUFACTURINGCOMPANY299and that way just a group at a time would leave instead of the whole bunchat one time.Hoskavich further testified that he never ate with the proving room employeesbut "ate with the shipping men every night."The General Counsel'switnesses to the incident admitted that Hoskavich nevermentioned"union"to them and had never eaten with them at any time.With respect to Case's account Hoskavich testified:Q. Now, in the case of a Mr. John Case, I believe he said-strike that, willyou, please?Do you recall when that incident took place?-A. I don't recallexactly what month,but I know it was near quitting time.Iwould say aboutten minutes to twelve, and I was making my-rounds,picking up time cards,and there were these-five men right there,and I asked them as a group whatthey thought of the union,and that was it.That was the question I asked,one question.The Trial Examiner is persuaded on the entire record that the above affairsrepresent only isolated chance inquiries by the foreman not chargeable as an unfairlabor practice.Hoskavich admitted Youngren's testimony.He testified:I just heard the rumor that he was one of the leaders. I didn't believe it, soI went up to him and I said to Mr. Youngren "tI understand you are one of theleaders", and I said "Be careful", and I walked away from him.Again it appears to the Trial Examiner that the above represents an isolatedinstance,withoutmeaning as the foundation for an allegation of unfair laborpractice on the part of the Respondent.On the entire record the Trial Examiner accepts Hoskavich's version of theabove-related occurrences and will recommend that the complaint be dismissedinsofar as it is alleged that these incidents constitute unfair labor practices chargeableto the Respondent.Employee Frank Lenkerd testified that sometime in May or June while he wasatwork a towtruck brushed against his coat hanging on the wall and he reportedthe incident of Foreman George Domitrovich.According to Lenkerd:I stepped across the aisle to him and told him what was coming off, and hefollowed me back to the machine, and he was sort of hot under the collar, andhe said "Since this union business got in here", he said, "everybody gets hotreal quick", and I said "Well, as big a company as Rockwell is, they oughtto have a place big enough to hang your coats so the tow motor don't rubover them and get them all dirty."He said, "Well, you are lucky you areworking.You are lucky you are working."He said "If the union wasn't-"Q. Take your time.-A. "If the union was in," he said "you wouldn't beworking now.We are making meters for stock."He said, "You don't thinkyou would be making meters for stock?"Employee John Nowak was also called to testify with respect to antiunion conductof Foreman Domitrovich.Nowak testified to an occurrence in May as follows:Q.Will you tell the examiner what Mr. Domitrovich said to you about theunion and the events leading up to it, if any?-A. He says "If you had aunion here now you would be sent home."Q.What were you talking about that made him say that?-A. The line wasslack a little bit, and we were waiting around for meters.Domitrovich testified that he told Lenkerd:Ever since this union business came up you guys have been on edge.Everylittle thing that comes up you try to make a big thing of it.He testified as to Nowak:The meters were coming down slow, and he began to holler about his meters,iswhere this all started, and he began to tell me that the meters were thisand that, and I said "You've got lots of time to fix them. If you wasn't doingthat you wouldn't even be here."As to Lenkerd and Nowak the General Counsel's dredging produced no gold.The Trial Examiner will recommend that the complaint be dismissed insofar asany allegations of unfair labor practices therein are founded on the above-relatedincidents from the testimony of Frank Lenkerd and John Nowak. 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployee Anthony Bernardo testified that at a "stag party" given by the Veteransof Foreign Wars Club in February, while he and one Olin Ackers were seated atthe bar "between two and three o'clock in the morning," Ackers asked if Bernardohad signed a card for the Union and remarked that the Respondent "would eventu-ally fire all of us that signed a card."There is considerable doubt as to Ackers' supervisory status.General ManagerHudson testified that Ackers was a time-study clerk.The General Counsel thoughcontending that Ackers was a supervisor produced no witness who worked with orunder Ackers or who described his work.Ackers was not available as a witness.On the state of the record the Trial Examiner credits Hudson's testimony to theeffect that Ackers was not a supervisor whose acts bound the Respondent.Thestatements attributed to Ackers by Bernardo must therefore remain the passingpalaver of two ex-soldiers here recorded by another as of no consequence in thescheme of things.Employee Anthony Weseliski testified that shortly after Hudson's speech ofFebruary 5, Foreman Howard Garvin asked him about the Union.Weseliskitestified:Q.What did Mr. Garvin say to you?-A. He asked me how the union wasmaking out, and then he asked me what I thought about the union.Q. Did you make any reply -to him?-A. I -told him this same thing; thatI didn't know what to think about it. I didn't know whether it would be agood thing or whether it wouldn't.Q. Did Mr. Garvin make any reply to this?-A. Yes.He said if the unioncome in Rockwell would pull the plant out of DuBois.He did in Pittsburghand he would do it here.Weseliski further testified that on another occasion Garvin asked how many em-ployeesWeseliski had signed into the Union and remarked to Weseliski, "You aresecretary, aren't you?" and that on a third occasion:He asked me what I was trying to do; sign another member up for the union?And he kept on going.Q. He kept on going?-A. Yes.Foreman Garvin testified:Well, one day he and another fellow were passing the time of day until the finalbuzzer rang, and I just asked him if he was trying to sign up cards, just thesame asIwould go down and ask him what the weather was like outside.Garvin testified he could not recall ever remarking that Weseliski was secretary ofthe Union, and further:Q. Did you ever tell him the Rockwell plant would move?-A. No.Q. If the union came in there?-A. No, I wouldn't have any authority totell anybody such a thing as that.The Trial Examiner on the entire record, the evidence considered as a whole, andhis observation of the witnesses, is of the opinion that the apparently chance jocu-laritiesof Foreman Garvin directed to employee Weseliski can hardly be stretchedover the line dividing ordinary free speech into prohibited unfair labor practices,and will therefore recommend dismissal of the complaint insofar as it allegesForeman Garvin's remarks to employee Anthony Weseliski to be such.Weseliski further testified that Paul Griffith, assistant factory manager of Plant.Number 1, stopped at his (Weseliski's) bench to speak to him for "a couple ofminutes," according to Weseliski's testimony:Q. (By Mr. Weintraub.)Mr. Weseliski, what did Paul Griffith say to youabout the union?-A. Well, he come to me one day and asked me what Ithought about this shit that's going on.Q.What did you say?-A. I asked him what shit.Q.What did he say?-A. "This damn union."Q. Did you reply to him?-A. I told him I didn't know whether it would bea good thing or whether it wouldn't.Q. Did he make any comment then?-A. Griffy said "If the unioncomes inwe will all be looking for work."Weseliski further testified "he didn't think anything of it" atthe time. ROCKWELL MANUFACTURING COMPANY301Griffith testified:I asked Tony Weseliski what he thought about the union organizing, and hesaid that he didn't know, and he says "Do you think they will take this plantout if they would organize?Do you think they would take this plant out ofhere?" I said "I don't know."On the entire record and from his observation of the witnesses the Trial ExaminercreditsGriffith and finds that he did ask about the Union's organizing but did notstate that the plant would close in the event of unionization of the employees.TheTrial Examiner finds that the Respondent did notengagein conduct violative of theAct by reason of any conversation between Assistant Factory Manager Paul Griffithand employee Anthony Weseliski.George Vasilauskas testified that on February 5, 1957, Melvin Wray,superin-tendent of Plant Number 1, engaged him in conversation "right after the speech"(Hudson's talk).Vasilauskas testified:Well, when I was on my way back to work he stopped me and he said "I hearyou are the ring leader," and I said "I don't know what you are talking about,"and he said "The union."The Trial Examiner finds no ground for a finding of violation on the above-related inquiry and remark, which is credited.Conclusion as to Interference, Restraint, and CoercionThe Trial Examiner has found that General Manager Earl Hudson and AssistantFactory Manager Joseph Colley delivered speeches to the Respondent's employeesatDu Boisand Skyesville, Pennsylvania, respectively, couched in such manner as tocreate theimpressionthat if the employees of the Respondent'sDu BoisDivisionbrought the Union into the Respondent's organization the employees would losebenefits and the Du Bois Divisionplantsmight be abandoned by the Respondent.The Respondent is of course charged with the conduct of its officials.The Trial Examiner finds that the above-found statementscontain aclear threatof reprisal.It is moreover apparent that the threat remainedin the memories ofemployeesto whom itwas made andtherefore the Trial Examiner believes it fair toinfer and does infer that the threateningremarks affected the employees' subsequentconduct withrespect to their union activities.While all of Hudson's talk save theseremarks mayhave beenprivileged, yet with thethreateningremarksfound herein,he left the realm of intellectual persuasion and crossedthe boundary into the pro-hibited areaof interference,restraint,and coercion in direct violationof the rightsguaranteed in Section7 of the Act,more particularly Section 8(a) (1) thereof.The Trial Examinerso finds.In sum theTrial Examinerfindsthat bythe foregoing conduct the Respondenthas interfered with,-restrained,and coerced its employees in the exercise of rightsguaranteed by Section7 of the Act.W. THE EFFECT OF UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent described in- section 1, above,have a close,intimate,and substantial relation to trade,traffic, and commerce amongthe several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, theTrial Examiner will recommend that it cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Rockwell Manufacturing Company (Du Bois Division),Du Bois,and Sykes-ville, Pennsylvania, is engaged in commerce within the meaning of the Act.2. InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO,is a labor organization within the meaning of Section 2 (5) of the Act.3.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent has engaged in and -302DECISIONS OF NATIONALLABOR RELATIONS BOARDis engaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2 (6) and (7) of the Act.5.The Respondent has not engaged in any alleged unfair labor practice notspecifically found herein.[Recommendations omitted from publication.]EXHIBIT AThat Portion of General Manager Earl Hudson's Speech Relating to UnionizationSeveral times in the past 20 years, a few people, who have not given enoughclear thinking to the matter have expressed the belief that forming a union would bean advantage to themselves and this Division.We understand that some of ouremployees have been engaged in this kind of talk in recent weeks. If these peoplereally think that a Union is the answer to all of their problems, then I would suggestthey go to work somewhere where there is a union because we do not have one-here.I firmly believe that the majority of our employees realize that they do nothave anything to gain by joining a union and don't want one.Now I ask you what can a Union or Union organizer do for you that yourCompany cannot and has not done better? Can he provide you with jobs?Willhe build new factories for you?Will he go out and sell meters so that your wagescan be paid? There is absolutely no guarantee that he can ever fulfill any of these-promises, because no -company is required to give anything to any union or unionorganizer simply because he asks for it.Time and again in Rockwell ManufacturingCompany, this has been demonstrated to the Union representatives. Some of theUnions did not believe what the company said and some of these companies arenot working today.One of the reasons why you people are working here today and have workedsteadily for the past five years is because Unions have made undue demands in otherRockwell factories which your company could not and would not accept.Whenitbecomes unsound economically to continue to operate under those conditions,Rockwell has closed its plants and moved elsewhere.How many of you wouldbe working today if only the Tin Meters were being' produced in DuBois?Notvery many.Yet, you will recall our first cast meters came from Pittsburgh in 1947 and 1948.At that time Pittsburgh had 1200 employees on their hourly payroll, each one aUnion member. Today there are 52. If a Union was good for those people andgood for the Company too, why doesn't that plant prosper today and why aren'tthose people working?There is instance after instance in which union organizers with fast talk, an atti-tude of trying to help you, and a few beers have duped employees into signing upand voting for a union.Then the trouble begins-strikes, violence, lost pay, and lostjobs are often the result.Most of it is caused by internal union politics.Lookat what is occurring in Miami Beach today.The heads of all the bigunions aredown there in sunny Florida trying to settle a family squabble.As you have readin the newspapers you know that the Teamsters are accused of being. racket riddenand because they refuse to answer questions of a congressional investigating com-mittee the other unions are mad at them.You have also read in the newspapersthat the former building trades groups are mad at the industrial trades groups suchas the steelworkers, automobile workers, and vice versa.This is all political andthe whole trouble stems from the fact that these two union groups each want topick the ripe plums which are represented by potential dues-paying members whichare not now organized-MAINLY YOU.Those unions and their own political strife exist on initiation fees and duessecured by organizers who try to create suspicion, distrust and unrest to bring aunion into a company so their international union might have more members andmore dues.Those fellows operate a big business-much bigger than ours.Didyou know that the Steel Workers Union alone is worth over 20 million dollars?If a Union were to get 500 members in this Division, their income per month wouldbe $2,500, or an income per year of $30,000, of your hard earned dollars to give youthe privilege of carrying a Union card.You fellows and girls have worked steadily here for five years and during thattime there has never been a layoff.Contrast this with American Motor Companyor Superior Meter Company, one of which has had two strikes and the other one in thelast five years.American Motor is moving out of Erie for obvious reasons while CELANESECORPORATION OF AMERICA303Superior voted 2 to I against union organization in their Punxsutawney plantrecently.Think of the benefits you have had here over the period of five years.The factthat on many of our assembly lines today we are building stock meters to keepyour pay checks rolling in and the fact that with our own Rockwell organization,DuBois has the reputation of being tops among our plants.Thisincludes the union-ized plants as well as the others.At the present time plans are to move dies intothis plant from Canton,Ohio, for making punch press stampings for the parkingmeters.CONCLUSIONWe actually brought you together today to inform you of the rate adjustment, butI did feel that since some of our people have been entertaining the idea of a Union,we wanted to make sure that these people as well as all of you other people includingthe old timers know thatREGARDLESS OF WHETHER OR NOT A UNION ISIN THE PICTURE, WHAT WE CAN AND WILL DO FOR OUR EMPLOYEESWILL NOT BE GOVERNED BY PRESSURE FROM ANY SUCH GROUP.AgainI say look at the record that has been builtup by the loyalcooperationof you people and your management over the years in DuBois without a Union.Lookat your benefits you and your families receive in a year's time.CAN YOUBEAT IT?Celanese Corporation of AmericaandTextileWorkers Union ofAmerica,AFL-CIO,Petitioner.Case No. 9-RC-3313. August 6,1958DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election,approved by the Regional Director for the NinthRegion onMarch 5,1958, an electionwas conducted on March 12, 1958, under the directionand supervisionof the Regional Director, among the employees at theEmployer's Gallipolis Ferry, West Virginia, plant.At the conclusionof the election, the parties were furnished a tally of ballots whichshowed that of approximately 50 eligible voters, 47 cast ballots, ofwhich 25 were for the Petitioner and 22against.There were no chal-lenged ballots.On March 19, 1958, the Employer filed timely objections to conductaffecting the resultsof the election.On April 7, 1958, the RegionalDirectorissued andduly served upon the parties his report on objections, in which he recommended that the objections be overruled andthat the Boardissue anappropriate certification of representatives.The Employer filed timely exceptions to the Regional Director'srecommendationsand a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel[Chairman Leedom and Members Rodgers and Jenkins].The Employer's request for oral argument is hereby denied, becausethe record, including the exceptions and brief, adequately presents theissues andthe positions of the parties.The Employer's request for ahearing on its objections is likewise denied, because the Employerraises no issue as tomaterial facts.121 NLRB No. 42.